Plaintiff, in his complaint, sets forth a number of causes of action arising on promissory notes. By answer, the defendant admits the indebtedness and affirmatively pleads a discharge in bankruptcy. The plaintiff, by reply, alleged that clear, distinct, and unequivocal promises on the part of the defendant had been made subsequent to the date of the bankruptcy, whereby the defendant promised and agreed to pay the plaintiff all the sums mentioned in the complaint. There was a judgment holding that the plaintiff had failed to establish his cause of action, and this appeal follows.
[1] The law relative to the revival of a debt discharged in bankruptcy has been considered by this court in a number of cases, the leading case, and one of the leading cases in the United States, being Coe v. *Page 264 Rosene, 66 Wash. 73, 118 P. 881, Ann. Cas. 1913C, 741, 38 L.R.A. (N.S.) 577, wherein we held that "a new promise must be clear, distinct and unequivocal as well as certain and unambiguous." This rule was followed by the later case of Vachonv. Ditz, 114 Wash. 11, 194 P. 545, and Parker v. Smith,144 Wash. 24, 255 P. 1026.
The record in this case discloses that appellant and respondent had been very friendly for many years, and apparently they are still friendly. Appellant claims that a distinct promise to pay, which conformed to the rule we have above announced, was made, while respondent claims that he has many times expressed a wish, hope and desire that he might pay the claim, and still insists that, if he becomes financially able to do so, he will pay the claim. The record is short, containing less than one hundred pages, and has been carefully read. Excerpts might be taken therefrom which would seem to sustain the position of the appellant, and, on the other hand, other excerpts might be quoted which seem as strongly to sustain the position of respondent.
No good purpose could be served by quoting from this record. We deem it sufficient to say that we find that the evidence, taken in its entirety, does not preponderate against the findings of the trial court.
Judgment affirmed.
FULLERTON, C.J., PARKER, TOLMAN, and MITCHELL, JJ., concur. *Page 265